Case 1:21-cv-01701-AT Document 35 Filed 08/26/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
CASTIRON COURT CORP., DOC #:
DATE FILED: 8/26/2021
Plaintiff,
-against-
21 Civ. 1701 (AT)
GUESS?, INC.,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for September 2, 2021, is ADJOURNED sine
die, pending resolution of the motion for summary judgment, ECF No. 22.

SO ORDERED.
Dated: August 26, 2021
New York, New York

ANALISA TORRES
United States District Judge
